DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on July 20, 2022 has been entered. Claims 1 and 15 have been amended. Claims 2, 6-11 and 14 were previously canceled. No claims have been added. Claims 1, 3-5, 12-13 and 15-20 are still pending in this application, with claims 1, 15 and 17-18 being independent.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (U.S. PGPub 2015/0304915), hereinafter referred to as Uchino in view of Kim et al. (U.S. PGPub 2013/0329691), hereinafter referred to as Kim_1.
Regarding claim 1, Uchino teaches a method comprising: 
configuring a user equipment (UE) for carrier aggregation with N serving cells, where N is a positive integer (In the carrier aggregation, a primary cell for maintaining connectivity between a base station (eNB: evolved Node B) and a mobile station (UE: User Equipment) and a secondary cell which is additionally configured for the mobile station connecting the primary cell are used; See [0054]); 
deactivating (N - M) of the N serving cells, where M is a positive integer less than N (the base station transmits a MAC CE in the MAC layer to the mobile station to transition the secondary cell to the activation/deactivation state. The Scell state management unit transitions the state of the secondary cell upon receiving the instruction of the state transition from the base station; See [0072] and [0087]); 
while the (N - M) are deactivated, providing hybrid automatic repeat request acknowledgment (HARQ-ACK) information from the UE for only the M serving cells on a physical uplink control channel (PUCCH) of a primary cell (PCell) (On the other hand, when the state of the secondary cell in which uplink control information is to be transmitted on the PUCCH is the deactivation state (S103: NO), at step S107, the transmission control unit 105 stops transmission of the uplink control information in the secondary cell. Instead, the transmission control unit 150 controls transmission such that UCI(uplink control information) such as an ACK/NACK, a SR, or a CQI is transmitted on the PUCCH in the primary cell or a PUCCH in an activated secondary cell.; See [0080]). 
Uchino fails to teach while the (N - M) are deactivated, scheduling the UE to receive downlink data from M of the N serving cells at a first time.
Kim_1 teaches while the (N - M) are deactivated, scheduling the UE to receive downlink data from M of the N serving cells at a first time (In an activated serving cell, PDCCH monitoring, transmission of an SRS (when configured), CSI measurement and scheduling, etc. are performed. However, these processes are not performed in a deactivated serving cell; See [0129]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Uchino to include while the (N - M) are deactivated, scheduling the UE to receive downlink data from M of the N serving cells at a first time taught by Kim_1 in order to provide for improved transmission efficiency and minimize resource wastage.

Regarding claim 3, Uchino fails to teach the method of claim 1, comprising providing Channel State Information (CSI) from the UE for only the M serving cells.  
Kim_1 teaches providing Channel State Information (CSI) from the UE for only the M serving cells (In an activated serving cell, PDCCH monitoring, transmission of an SRS (when configured), CSI measurement and scheduling, etc. are performed. However, these processes are not performed in a deactivated serving cell; See [0129]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Uchino to include providing Channel State Information (CSI) from the UE for only the M serving cells taught by Kim_1 in order to provide for improved transmission efficiency and minimize resource wastage.

Regarding claim 5, Uchino further teaches the method of claim 1, comprising signaling the UE by a Medium Access Control (MAC) element which of the N serving cells are active (In order to transition the secondary cell to the activation or deactivation state, the base station 200 transmits a MAC CE in the MAC layer to the mobile station to transition the secondary cell to the activation/deactivation state; See [0087]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uchino in view of Kim as applied to claim 1 above, and further in view of Nayeb Nazar et al. (U.S. PGPub 2011/0243066), hereinafter referred to as Nayeb Nazar.
Regarding claim 4, Uchino in view of Kim_1 fails to teach the method of claim 1, comprising indicating by downlink control information on a downlink control channel which of the N serving cells generate Hybrid Automatic Repeat Request Acknowledgement for an uplink subframe.  
Nayeb Nazar teaches indicating by downlink control information on a downlink control channel which of the N serving cells generate Hybrid Automatic Repeat Request Acknowledgement for an uplink subframe (See [0150]-[0152]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Uchino in view of Kim to include indicating by downlink control information on a downlink control channel which of the N serving cells generate Hybrid Automatic Repeat Request Acknowledgement for an uplink subframe taught by Nayeb Nazar in order to optimize resources.

REASONS FOR ALLOWANCE
Claims 15, 12-13, 16, 19-20 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Kim (U.S. PGPub 2012/0320826) teaches receiving a plurality of control bits (a bit-stream consisting of ACK/NACK information bits and SR information bits; See [0207]); encoding the control bits with a convolutional encoder to produce encoded control bits (channel coding is performed on a bit-stream consisting of an ACK/NACK information bit and an SR information bit for each CC; See [0207]); modulating the encoded control bits to produce Quadrature Phase Shift Keying (QPSK) symbols (The scrambled encoding information bit is modulated by the use of a modulator. A modulation symbol sequence consisting of a QPSK symbol configured by modulating the scrambled encoding information can be generated; See [0209]); spreading the QPSK symbols with a Discrete Fourier Transform (DFT) to produce DFT-spread symbols (With respect to QPSK symbols in each slot, discrete Fourier transform (DFT) for generating a single carrier waveform is performed in each slot; See [0210]); mapping the spread symbols into two contiguous Resource Blocks (RBs) (The spread sequence is mapped to a subcarrier in the resource block, slot 0 and slot 1 of PUCCH RB; See [0213]); performing an Inverse Fast Fourier Transform on the DFT-spread symbols to produce Single-Carrier Frequency Division Multiple Access (SC-FDMA) control information symbols in an uplink subframe (it is converted into a time-domain signal by using inverse fast Fourier transform (IFFT). Each of QPSK symbols d0 to d11 and d12 to d23 is time-spread across 5 SC-FDMA symbols in one slot; See [0213] and [0215]); and transmitting the uplink subframe (transmitted via a radio frequency (RF) unit; See [0213]).  
Claims 15, 12-13, 16 and 19-20 appear to be novel and inventive because prior art fails to show or teach spreading the QPSK symbols with a length-24 Discrete Fourier Transform (DFT) to produce DFT-spread symbols, in combination with the other limitations of the independent claim.
Claims 17-18 appear to be novel and inventive for reasons similar to claim 15 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.
On page 6 of the Applicants’ Response, Applicants state that Uchino et al. (U.S. PGPub 2015/0304915), hereinafter referred to as Uchino in view of Kim et al. (U.S. PGPub 2013/0329691), hereinafter referred to as Kim_1 fails to teach deactivating (N - M) of the N serving cells, where M is a positive integer less than N; while the (N - M) are deactivated, scheduling the UE to receive downlink data from M of the N serving cells at a first time; and while the (N - M) are deactivated, providing hybrid automatic repeat request acknowledgment (HARQ-ACK) information from the UE for only the M serving cells on a physical uplink control channel (PUCCH) of a primary cell (PCell).
Examiner respectfully disagrees in that as indicated above, Uchino teaches on the other hand, when the state of the secondary cell in which uplink control information is to be transmitted on the PUCCH is the deactivation state (S103: NO), at step S107, the transmission control unit 105 stops transmission of the uplink control information in the secondary cell. Instead, the transmission control unit 150 controls transmission such that UCI(uplink control information) such as an ACK/NACK, a SR, or a CQI is transmitted on the PUCCH in the primary cell or a PUCCH in an activated secondary cell (See [0080]). Kim_1 teaches while the (N - M) are deactivated, scheduling the UE to receive downlink data from M of the N serving cells at a first time (In an activated serving cell, PDCCH monitoring, transmission of an SRS (when configured), CSI measurement and scheduling, etc. are performed. However, these processes are not performed in a deactivated serving cell; See [0129]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/22/2022